Citation Nr: 1019657	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-31  901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center  in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a waiver of overpayment of VA disability 
compensation benefits in the amount of $7,701.00 for a 
dependent. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision of the Committee 
on Waivers and Compromises (RO).    

The Board notes that in October 2006, the Veteran requested a 
hearing before the Board.  A hearing was scheduled in April 
2010 and the Veteran failed to report to the hearing without 
explanation.  Accordingly, the Board will proceed as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).  


FINDINGS OF FACT

1.  The Veteran received additional dependency benefits for 
his spouse after his marriage to M. ended in divorce on April 
[redacted], 2000 resulting in an overpayment of $7,701.00.   

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the Veteran.  

3.  The Veteran was mainly at fault in the creation of the 
debt by accepting compensation paid at a rate expressly on 
the basis of his having a dependent spouse.  

4.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the Veteran, inasmuch as he 
accepted benefits to which he was not entitled.  

5.  The Veteran's income, with consideration of the costs of 
life's basic necessities, is not shown to be insufficient to 
permit repayment of the overpayment indebtedness without 
resulting in excessive financial difficulty or defeating the 
purpose of the compensation benefit program, or otherwise to 
be inequitable.


CONCLUSION OF LAW

The recovery of the overpayment of the additional VA 
compensation benefits in the amount of $7,701.00 paid for 
spouse as a dependent would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), which sets forth notice and assistance requirements 
on the part of VA in the adjudication of certain claims, are 
not applicable to requests for waiver of recovery of 
overpayments.  See Lueras v. Principi, 18 Vet. App. 435 
(2004) and Barge v. Principi, 16 Vet. App. 132 (2002).


Pertinent Law and Regulations

Any veteran entitled to compensation for disability rated not 
less than 30 percent is entitled to additional compensation 
for dependents, to include a spouse and dependent children.  
38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2009).  

A claimant qualifies as a spouse of the veteran if she was 
validly married to him.  38 C.F.R. § 3.50.

For VA purposes, marriage means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j). 

Under applicable federal regulations, a Veteran, surviving 
spouse or child who is receiving compensation must notify the 
VA of all circumstances which will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R. § 3.660(a)(1).

An overpayment is created when a payee has received monetary 
benefits to which he or she is not entitled.  38 C.F.R. § 
1.962. 

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3).  

Recovery of the overpayment of any VA benefits must be waived 
if: (1) the application for relief is filed in a timely 
manner; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in the waiver; and (3) recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c).

An application for waiver generally is timely if it is made 
within 180 days from the date of VA's notification to the 
payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).  

The statute prohibits a waiver if there is an indication of 
fraud, misrepresentation, or bad faith on the part of the 
appellant.  38 U.S.C.A. § 5302(c).  The regulations provide 
that it is not necessary that the debtor undertakes conduct 
with actual fraudulent intent if such conduct is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and the result of that conduct is a 
loss to the government.  38 C.F.R. § 1.965(b)(1).  In this 
regard, a waiver is not warranted if a material fact is 
misrepresented, or there is unfair dealing or deceptive 
dealing.  38 C.F.R. § 1.965(b)(1).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Analysis

A careful review of the record shows that the Veteran was 
awarded VA disability compensation in April 1992.  An April 
1992 rating decision granted service connection for 
posttraumatic stress disorder and assigned a 50 percent 
rating beginning on November 13, 1984.  

Service connection was established for a scar of the right 
leg in November 1969 but a compensable rating was not 
assigned to this disability.  

In a March 1995 rating decision, the RO assigned a 100 
percent rating to the service-connected PTSD, beginning on 
February 25, 1993.  The Veteran was notified of this decision 
in March 1995.     

In a May 1992 letter, the RO notified the Veteran that the 
award of disability compensation included an additional 
allowance for dependents which consisted of the Veteran's 
spouse and four children.  The Veteran was advised to notify 
VA immediately of any changes in the status of his dependents 
and that prompt notification can prevent or reduce any 
overpayment.    

Of record is a marriage certificate showing that the Veteran 
married M. on July [redacted], 1975. 

In letters dated in February 1996, July 1997, March 1999 and 
September 2002, the RO notified the Veteran that the award of 
disability compensation included an additional allowance for 
dependents including his spouse and children.  The Veteran 
was advised to notify VA immediately of any changes in the 
status of his dependents and that prompt notification can 
prevent or reduce any overpayment.    

The Veteran was sent a VA Form 21-8764, Disability 
Compensation Award Attachment Important Information, with the 
RO letters in February 1996, March 1999, and September 2002.  
This form notified the Veteran that "Veterans having a 30% 
or more service-connected evaluation may be entitled to 
additional compensation for a spouse, dependent parents, 
unmarried children under 18 (or under 23 if attending an 
approved school) or a child who became permanently incapable 
of self-support because of mental or physical defect prior to 
age 18.  The additional benefit for a spouse is payable in a 
higher amount upon receipt of evidence establishing that the 
spouse is a patient in a nursing home or so disabled as to 
require the aid and attendance of another person."  

The form further stated "If you have a disability rating of 
30% or more, you must promptly advise us of any change in the 
status of your dependents."  

In June 2005, the RO notified that Veteran that they proposed 
to reduce his compensation benefits based upon information 
they received showing that the Veteran had been divorced from 
M. since April [redacted], 2000.  The RO proposed removing M. from his 
award and reducing the disability payments from $2,423.00 to 
$2,177.00 effective May 1, 2000, which was the first date of 
the month after the divorce.  The RO indicated that they 
would not adjust the award for 60 days so that the Veteran 
had an opportunity to submit evidence if he disagreed with 
the reduction.   

In November 2005, the Veteran was provided notice of an 
overpayment in the amount of $7,701.00.  The Veteran was 
informed that VA planned to withhold his disability benefits 
until the overpayment was recouped and the withholding was 
scheduled to begin in February 2006.  

On January 2006, the Veteran's request for a waiver was 
received.  In a May 2006 decision, a request for waiver of 
recovery of the overpayment indebtedness was denied.  

The Board notes that the Veteran is not challenging the 
validity of the debt.  Thus, the issue in this case is 
limited to the request for a waiver of recovery. 

As noted, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: 
(1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302.  The Board's review of the record reflects that the 
RO has resolved this question in favor of the Veteran, 
finding, in essence, that his actions did not constitute 
fraud, misrepresentation or bad faith.  The Board concurs 
with this finding.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, so 
that recoupment of the debt may be waived.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965. 

The Board has carefully reviewed the entire record, in light 
of the Veteran's contentions and the applicable law and 
regulations.  The Board finds that the Veteran was materially 
at fault in the creation of the overpayment indebtedness.  

As noted, there is evidence of record that the Veteran was 
notified on several occasions that his disability 
compensation award was based upon the number of his 
dependents including his spouse.  The Veteran was also 
notified to report to VA any changes in the status of his 
dependents.  Thus, on this record, the Veteran had knowledge 
of the law and regulations pertaining to the receipt of VA 
disability compensation including the receipt of additional 
benefits based upon the number of dependents.  

The record shows that in a June 2000 statement, the Veteran 
discussed his martial status.  He stated that his "marital 
status is most amusing" and "there was an invalid divorce 
decree entered on [April [redacted], 2000]."  In a VA Form 21-686c, 
when asked what his martial status was, the Veteran wrote 
"believed to be separated."  He indicated that he did not 
live with his spouse.  

The Board finds that the Veteran's statements did not furnish 
information sufficient to show that a divorce had occurred 
between the Veteran and M.  While the Veteran references a 
April 2000 divorce decree, it was identified as being 
invalid.  He did not submit any evidence of the divorce to 
VA.  

These statements on their face only establish that the 
Veteran was separated, but not divorced from his spouse.  
Under the law, separation from a spouse does not preclude 
payment of dependency allowance; a marriage may still be 
valid even if the spouses are living apart and are separated.  
See 38 C.F.R. § 3.1(j).  

The record shows that, in a subsequent letter in September 
2002, the RO again notified the Veteran as to the conditions 
involving his receipt of VA compensation benefits to include 
that he was receiving additional benefits for his spouse and 
that he should notify VA immediately of any changes in the 
number or status of his dependents.  

The Veteran did not notify VA that M. was no longer his 
spouse after receipt of this letter.  In subsequent 
statements to VA, the Veteran continued to refer to his 
divorce to M. as void or invalid while accepting compensation 
benefits paid based on his status as married.  See the 
January 2005, December 2005, and July 2006 statements.  

The Board finds that the Veteran did not notify VA of this 
change in dependency status and the statements he made to VA 
regarding his marital status were confusing and failed to 
reflect that he and M. had legally divorced under the laws of 
the State of Colorado on April [redacted], 2000.

The Veteran appears to contest the validity of the divorce to 
M. in April 2000.  See the January 2005, December 2005, and 
July 2006 statements by the Veteran.  

Proof of divorce or termination of a prior marriage can be 
established by a certified copy or certified abstract of 
final decree of divorce or annulment specifically reciting 
the effects of the decree.  38 C.F.R. § 3.205(b) (2009).  

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby. 38 C.F.R. § 3.206 
(2009).  

In cases where recognition of the decree is thus brought into 
question, where the issue is whether the Veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206(a). 

In the present case, the proof of the divorce is from the 
State of Colorado, so the preponderance of the evidence 
establishes that the divorce is valid.  38 C.F.R. § 3.206 
need not be applied.    

The Veteran cited Cox v. Armstrong, 221 P.2d 371 (1950) in 
support of his contentions that the divorce was invalid.  In 
Cox, the Supreme Court of Colorado (Supreme Court) stated 
that a conservator of an incompetent person may not bring a 
suit for divorce but may bring a suit for annulment on the 
ground of insanity.  The Supreme Court stated that the 
distinction was obvious because a divorce recognized the 
validity of the marriage and requires a voluntary decision 
thereafter to terminate it and that an incompetent person 
could not make such a decision.  The Supreme Court stated 
that an action for annulment was based, not on the voluntary 
decision of the plaintiff to dissolve the marriage, but on 
the fact of his lack of capacity to consummate it.  Cox, 221 
P.2d 371 (1950).

The Board finds that Cox is not applicable to the current 
matter.  The evidence of record shows that the Veteran was 
competent at the time of the divorce in April 2000 and has 
presented no competent evidence to show incompetency at the 
time of the marriage to M.  

The record shows that VA found the Veteran to be incompetent 
only from February 1997 to February 1998.  The evidence of 
record shows that the divorce between the Veteran and M. is a 
valid divorce under the law of the State of Colorado.  

Whether or not the Veteran personally believed the divorce 
was valid, he still had a duty to report this change in 
dependency status immediately to VA.  The Board finds that 
the Veteran did not notify VA of this change in dependency 
status and the statements he made to VA regarding marital 
status were not clear and did not notify VA that he and M. 
had actually divorced under the laws of the State of Colorado 
effective from April [redacted], 2000.   

The Board finds that VA was not at fault in the creation of 
the overpayment indebtedness.  VA properly notified the 
Veteran of his obligation to report any changes in 
dependency.  

The evidence of record shows that VA took the appropriate 
action to reduce and terminate the Veteran's additional 
disability compensation benefits based upon M., the former 
spouse, once they received evidence of the legal divorce.    

In this case, the Veteran did report being separated from M.  
VA could have requested additional information from the 
Veteran regarding his marital status.  However, the Board 
finds that any inaction on the part of VA does not negate the 
Veteran's own duty to keep VA fully apprised of any changes 
in his dependents.  

The Board further finds that any overpayment occurred with 
the Veteran's knowledge.  As noted, the Veteran received 
notice of the law and regulations regarding the disability 
compensation and the receipt of dependency allowance.  Here, 
the Veteran cannot be found to be unaware that he was not 
entitled to receive the compensation payments at the higher 
rate.  38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.500(b).

The Board has considered whether recovery of the overpayment 
would defeat the original purpose of the benefit, by 
nullifying the object for which it was intended, and whether 
waiver of recovery of the indebtedness would actually result 
in unjust enrichment to the Veteran.  

The dependency allowance for the Veteran's disability 
compensation is available to provide financial support to 
veterans with dependents and to assist the veteran with the 
care and support of the dependent.  If an individual is no 
longer a dependent by divorce or by reaching a certain age, 
the Veteran does not have the responsibility of support for 
the dependent.  

In this situation, M. was no longer the Veteran's dependent 
due to the legal divorce in April 2000, and the Veteran did 
not require additional benefits for the care and support of 
M.  

The recovery of the dependency allowance to which the Veteran 
was not entitled would not defeat the purpose of the benefit 
because the purpose of the benefit, support of M., no longer 
existed.  This action by VA would not affect the allowance 
for the Veteran's other dependents or affect the Veteran's 
other rate of compensation.  

On the other hand, failure of the Government to insist upon 
its right to repayment of this debt would result in the 
Veteran's unjust enrichment at the expense of the Government.  

There has been no showing that the Veteran changed his 
position to his detriment in reliance upon VA benefits.  The 
Veteran is still entitled to receive the disability 
compensation; he was not entitled to receive a dependency 
allowance for M. from May 1, 2000.   

Finally, the Board must analyze whether recovery of the 
overpayment from the Veteran would result in undue financial 
hardship.  In a January 2006 letter, the Debt Management 
Center sent a VA Form 20-5655, Financial Status Report, to 
the Veteran and asked the Veteran to complete and return the 
form.  The Veteran did not send in the completed form or any 
financial information.  

The Board notes that "[T]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In this case, the Veteran has not submitted any evidence or 
information establishing his financial situation.  Thus, the 
Board will look to the evidence of record.  

The evidence of record shows that the Veteran is authorized 
to receive $2,393.00 a month in VA disability compensation.   

A November 1998 financial status report indicates that the 
Veteran reported receiving $670.00 a month in additional 
disability benefits.  The Veteran's monthly income is 
$3,063.00.  

The Veteran reported that his monthly expenses totaled 
$1,990.00, which is approximately $1,073.00 less than the 
reported monthly income.  The Board emphasizes that the 
Veteran is expected to accord a debt to VA the same regard 
given to any other debt.  

The Board finds on this record that the Veteran should be 
able to repay the overpayment indebtedness based upon the 
financial information of record.  The record shows that the 
Veteran has the funds to pay for basic necessities of life 
and his monthly expenses do not exceed his monthly income.  

The Board finds that the Veteran has sufficient funds to 
repay the overpayment indebtedness in the amount of $7,701.00 
and that collection of the overpayment would not deprive the 
Veteran of the basic necessities of life.  There is no 
evidence that the Veteran will be forced to endure a lack of 
food, clothing, shelter, or medical care for himself or his 
dependents as a result of the collection of the debt.  Thus, 
there is no indication that recovery of the overpayment would 
cause undue hardship.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable or unjust.  

The Board finds that, under the principles of equity and good 
conscience, taking into consideration all of the specifically 
enumerated elements of 38 C.F.R. § 1.965(a), it would not be 
unfair to recover the overpayment indebtedness in the amount 
of $7,701.00.  

The Board finds that the Veteran was mainly at fault in the 
creation of the overpayment indebtedness.  The Veteran also 
would be unjustly enriched at the expense of the government 
if a waiver was granted and recovery of the overpayment 
indebtedness would not create undue hardship.  

This is especially true given the failure of the Veteran to 
provide meaningful information to initially facilitate 
payment of the compensation benefits by VA and to 
additionally decide the matter currently on appeal.  

The end result in this case would not be unduly favorable or 
adverse to either the Government or the Veteran.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the Veteran's request for the waiver 
of recovery of the overpayment of compensation benefits is 
denied.



ORDER

The waiver of recovery of the overpayment of compensation 
benefits based upon dependency on a spouse, in the amount of 
$7,701.00, is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


